Citation Nr: 0914310	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-30 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to June 
1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the Veteran's claims for 
service connection.  The Board remanded the claim for 
additional development in February 2008.  The claim has now 
been returned for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A March 2000 rating decision granted service connection for 
chronic obstructive pulmonary disorder (COPD).  An April 2004 
rating decision severed that service connection, as VA 
examinations found that the Veteran does not have COPD.  In 
September 2004, the Veteran filed a new claim for service 
connection for asthma.  He has been diagnosed with 
intermittent asthma by Dr. Broom, who states that the 
intermittent nature of the Veteran's asthma means that he 
could have normal pulmonary function tests one day and 
abnormal testing the next day.  The Veteran contends that he 
has had asthma since service, but it was initially diagnosed 
incorrectly as COPD.  A VA examination is needed to determine 
whether the Veteran's respiratory problems in service and 
following service were related to his currently diagnosed 
asthma.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(VA must provide a medical examination when it is necessary 
to decide the claim).

The Board previously remanded the case for additional 
development, to include obtaining additional VA treatment 
records, from during the Veteran's period of service, and 
obtaining a VA examination.  The Veteran stated that he was 
seen at a VA facility in Tucson, Arizona, while still on 
active duty.  The RO wrote to the Veteran to requested his 
assistance in obtaining records, but he did not respond.  The 
Board concludes that an attempt should be made to obtain such 
records without the Veteran's assistance.  

The RO also arranged for a VA examination to be conducted in 
September 2008, but the Veteran failed to appear for that 
examination, and the RO denied that claim.  Significantly, 
however, in an informal hearing presentation dated in March 
2009, the Veteran's representative reported that the Veteran 
contacted the representative and said that there were 
extenuating circumstances which prevented him from attending 
the examination.  He stated that two weeks prior to the 
scheduled examination he contacted the VA Medical Center, and 
advised them that he had been summoned to jury duty the same 
week as his examination.  The Veteran reported that he was 
told at that time that his examination would be rescheduled.  
He said that was never contacted with a new examination date.  
The Veteran's representative has requested that the Veteran 
be afforded another opportunity to have the examination. 

Accordingly, the case is REMANDED for the following action:

1.   The Veteran's VA treatment 
records, including any records from the 
VA facility in Tucson from during his 
period of service, should be obtained 
and associated with the claims file.

2.  When the above development is 
completed, the veteran should be 
afforded a VA respiratory examination.  
The entire claims file must be made 
available to a VA examiner.  Pertinent 
documents should be reviewed.  The 
examiner should conduct a complete 
history and physical, including a 
discussion of the Veteran's symptoms 
during and since service.

The examiner should state whether the 
Veteran's symptoms in service, and 
those he experienced when diagnosed 
with COPD, could be etiologically 
related to the Veteran's current 
asthma.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

If pulmonary function testing is 
necessary, the Veteran should be given 
the opportunity to be tested on 
multiple days, given the intermittent 
nature of his asthma.

3.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




